Mr. Chief Justice Teller
delivered the opinion of the court.
The defendant in error had judgment in a suit against. the plaintiff in error involving the title to a quarter section of land.
The complaint consists of two causes of action: The first to quiet title, and the second to enforce an alleged contract between Lambert and Scott, by which the former agreed to sell to the latter a half interest in said land.
On a trial to the court the court found that the land in controversy was in 1906 owned by the parties jointly, the title of record standing in Lambert; that Lambert in that year sold Scott his interest in the land; that the purchase price was tendered to him by Scott, and that Lambert refused to convey; that Scott took possession of the land in 1906, and has been in possession since said time. It was accordingly adjudged that Scott was the owner in fee of the land. The defendant brings error.
The only witnesses were Scott and Lambert. Upon several questions their testimony agrees, but upon other points it is contradictory.
The plaintiff in error contends that the plaintiff failed to sustain the burden of proof required to establish his right:
The trial court was at liberty to accept Scott’s statements rather than Lambert’s, and if he did so, the case was proved for the plaintiff.
It is also contended that no consideration appears for the contract in question. According to the testimony of both parties, Scott made an offer for the land which was accepted by Lambert; but Lambert says that Scott de*451manded a warranty deed which he had not agreed to give, and which he refused to give. According to Scott’s testimony the contract was complete. Under the circumstances shown by the record, the trial court was authorized to enter the judgment here complained of. The judgment is accordingly affirmed.